Case 3:18-cv-02015-JLS-NLS Document 4 Filed 01/24/19 PageID.19 Page 1 of 3



 1   LAW OFFICES OF DOUGLAS J. CAMPION, APC
 2   Douglas J. Campion (SBN 75381)
     17150 Via Del Campo, Suite 100
 3   San Diego, CA 92127
 4   doug@djcampion.com
     Telephone: (619) 299-2091
 5   Facsimile: (619) 858-0034
 6   Attorneys for Plaintiff and the Proposed Class

 7

 8

 9

10

11

12        UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF
                              CALIFORNIA
13

14

15   KARLA Y. SOUSA, on behalf of              Case No. 3:18-cv-02015-JLS-NLS
     herself and all others similarly
16   situated,
                                             NOTICE OF VOLUNTARY
17                   Plaintiff,
                                             DISMISSAL WITH
18         v.                                PREJUDICE OF INDIVIDUAL
                                             CLAIMS
19   BIG BLOCK REALTY, INC.,
     LUISAVALOS, CALI BEAR                   [FED. R. CIV. P. 41(a)(1)(A)]
20   HOMES,
21                   Defendants.
22

23
           Whereas Big Block Realty, Inc., Luis Avalos and Cali Bear Homes,
24
     Defendants, and Plaintiff Karla Y. Sousa, have agreed to resolve Plaintiff’s
25
     Complaint in the matter docketed as Case No. 3:18-cv-02015-JLS-NLS in the
26
     United States District Court for the Southern District of California;
27

28

     Notice of Voluntary Dismissal                      CASE NO. 3:18-CV-02015-JLS-NLS
Case 3:18-cv-02015-JLS-NLS Document 4 Filed 01/24/19 PageID.20 Page 2 of 3



 1            Whereas, under Fed. R. Civ. P. 41(a)(1)(A)(i), a plaintiff may dismiss an
 2   action without a court order by filing a notice of dismissal before the opposing
 3   party;
 4            Whereas ECPI has served neither an answer nor a motion for summary
 5   judgment;
 6            THEREFORE Plaintiff hereby notices the voluntary dismissal of her action,
 7   with prejudice, as to her individual claims, and without prejudice, as to any class
 8   claims.
 9

10   Dated: January 24, 2019

11

12                               By: /s/ Douglas J. Campion
                                 Douglas J. Campion
13
                                 LAW OFFICES OF DOUGLAS J. CAMPION, APC
14
                                 17150 Via Del Campo, Suite 100
15                               San Diego, CA 92127

16
                               Attorneys for Plaintiff
17

18

19

20
21

22

23

24

25

26
27

28

     Notice of Voluntary Dismissal             -1-       CASE NO. 3:18-CV-02015-JLS-NLS
Case 3:18-cv-02015-JLS-NLS Document 4 Filed 01/24/19 PageID.21 Page 3 of 3



 1

 2                            CERTIFICATE OF SERVICE

 3

 4
           I hereby certify that on January 24, 2019, I electronically filed the following
 5
     document(s) with the Clerk of the Court for the Southern District of California by
 6
     using the CM/ECF system.
 7
           Participants in the case who are registered CM/ECF users will be served by
 8
     the CM/ECF system.
 9

10     1. NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
          INDIVIDUAL CLAIMS
11

12

13
     Date: January 24, 2019          By: s/ Douglas J. Campion
14                                   LAW OFFICES OF DOUGLAS J. CAMPION,
15                                   APC
                                     17150 Via Del Campo, Suite 100
16                                   San Diego, CA 92127
17

18

19

20
21

22

23

24

25

26
27

28

     Notice of Voluntary Dismissal           -2-        CASE NO. 3:18-CV-02015-JLS-NLS
